Citation Nr: 0935876	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  06-33 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a gynecological 
disorder. 

2.  Entitlement to service connection for a skin disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
November 1978 to February 1980.  She was also a member of the 
Army National Guard from May 1, 1985, to February 23, 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision, by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the Veteran's attempt to reopen her claims 
of entitlement to service connection for a gynecological 
disorder (claimed as ovarian pain), and service connection 
for a skin disorder.  The Veteran perfected a timely appeal 
from that decision.  

In a September 2008 decision, the Board reopened the claims 
of entitlement to service connection for a gynecological 
disorder and a skin disorder, and remanded the issues for 
evidentiary development.  All required actions having been 
taken, the claims have now been returned to the Board for 
further appellate consideration.  

In her substantive appeal (VA Form 9), received in October 
2006, the Veteran requested a hearing before a Veterans Law 
Judge in Washington, D.C.  A June 2007 letter informed the 
Veteran that her hearing was scheduled in September 2007; 
however, a Report of Contact, VA Form 119, dated in September 
2007, indicates that the Veteran was unable to attend the 
hearing due to financial constraints, and she requested that 
her hearing be rescheduled.  The hearing was rescheduled for 
December 2007, but another VA Form 119, dated in December 
2007, states that she was unable to attend the hearing due to 
financial constraints, and she requested that her hearing be 
rescheduled.  The hearing was rescheduled to be conducted in 
April 2008; however, the Veteran failed to report to the 
scheduled hearing.  As the record does not contain further 
indication that the Veteran or her representative has 
requested that the hearing be rescheduled, the Board deems 
the Veteran's request for a hearing to be withdrawn.  38 
C.F.R. § 20.704.  



FINDINGS OF FACT

1.  A gynecological disorder was not present during active 
military service and is not otherwise causally related to 
service.  

2.  A skin disorder was not manifested during active military 
service and is not otherwise causally related to service.  


CONCLUSIONS OF LAW

1.  A gynecological disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009).  

2.  A skin disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, VA satisfied its duty to notify by means of a 
letter dated in March 2005 from the RO to the Veteran which 
was issued prior to the RO decision in March 2005.  That 
letter informed the Veteran of what evidence was required to 
substantiate the claim and of her and VA's respective duties 
for obtaining evidence.  The Veteran was also asked to submit 
evidence and/or information in her possession to the RO.  The 
Board finds that the content of that letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  She was 
provided an opportunity at that time to submit additional 
evidence.  In addition, the August 2006 SOC and the July 2009 
SSOC provided the Veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim. 

It also appears that all obtainable evidence identified by 
the Veteran relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Moreover, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice, and any presumption of error as to the first element 
of VCAA notice has been rebutted in this case.  See Shinseki 
v. Sanders, supra. 

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
RO,the Board must consider whether the Veteran has been 
prejudiced thereby).  In addition, to whatever extent the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
violation of essential fairness to the Veteran in proceeding 
with the present decision, since the Veteran was informed of 
the provisions of Dingess in March 2006.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  The Veteran has been afforded an examination on 
the issues decided herein.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Significantly, she was afforded a VA 
examination in May 2009, conducted by a medical doctor.  The 
report reflects that the examiner solicited symptoms from the 
Veteran, examined the Veteran, and provided diagnoses 
consistent with the findings.  Therefore, this examination is 
adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising her as to the evidence 
needed, and in obtaining evidence pertinent to her claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to service connection for 
a gynecological disorder and a skin disorder, given a prior 
Board remand, given that she has been provided all the 
criteria necessary for establishing service connection, and 
considering that the Veteran is represented by a highly 
qualified Veterans service organization, we find that there 
has been essential fairness.  

II.  Factual background

The record indicates that the Veteran served on active duty 
from November 1978 to February 1980.  The service treatment 
records (STRs) show she was seen in January 1980 with 
complaints of severe abdominal pain, nausea, and vomiting 
since early that morning; she also requested something for 
her nerves.  The Veteran stated that she felt as though she 
was about to explode; she also reported an episode of 
throwing things two days before.  No diagnosis was reported.  
On the occasion of a separation examination in February 1980, 
the Veteran denied any gynecological or skin disorder.  

The Veteran's initial claim for service connection (on VA 
Form 21-526) was received in October 2002.  Submitted in 
support of the claim were VA progress notes dated from 
September 2001 to January 2003.  A VA treatment report, dated 
in June 2002, reflects a diagnosis of pelvic pain.  In 
November 2002, the assessment was lower abdominal pain.  
During a clinical visit in December 2002, it was noted that 
sh was being seen for a follow up evaluation of abdominal 
pain; it was noted that she had been seen in October 2002 for 
this problem, and was returning due to continued pain.  She 
described the pain as cramping, right greater than left, 
worse with periods but always there.  The report also 
indicates that the Veteran was treated for vaginal 
candidiasis with medication.  The assessment was of a one-
year history of chronic lower abdominal pain.  

On September 10, 2004, the Veteran was seen at an emergency 
room with complaints of a rash, present for about a month.  
The Veteran related her rash to her work; she reported 
working as a dishwasher and using industrial strength 
dishwashing liquid prior to the start of her symptoms.  It 
was noted that she had previously been seen in August 2004 
and was given Hydroxyzine for "pruritis," and on September 
4, 2004, when she was given HC cream for "lichen simplex 
chronicus vs. atopic dermatitis."  The Veteran reported 
having similar symptoms in the military; at that time, it was 
from her head to her toes.  The impression was possible 
lichen simplex chronicus.  

In a statement in support of claim, dated in February 2005, 
the Veteran indicated that the entire battalion had 
contracted a skin rash, and that she had continued to 
experience current problems.  She indicated that they 
contracted the rash due to sleeping on dirty cots in filthy 
buildings.  

Received in January and February 2009 were VA outpatient 
treatment reports dated from May 2004 through January 2009.  
The Veteran was seen at a VA outpatient clinic in January 
2009 with complaints of a recurring painful rash on the 
dorsal nose and the upper lip with exposure to cots at the 
"cold-weather shelter."  It was noted that she had been 
treated with a variety of creams without improvement.  The 
assessment was questionable contact dermatitis versus 
sacroptes infestation.  

The Veteran was afforded a VA examination in May 2009.  She 
reported having been date-raped in service by a drill 
sergeant.  She said she had later tried to tell the chaplain 
on the base, but he did not take her seriously.  She reported 
that, since then, she has had sexual intercourse when she was 
married, but it has always been painful, and she had 
difficulty conceiving children.  The Veteran indicated that 
she has had intermittent right lower abdominal and suprapubic 
pain.  She further noted that she has been seen by both 
private and VA gynecologists for right lower abdominal and 
suprapubic pain but no specific diagnosis was ever given.  A 
pelvic examination was normal.  Examination of the abdomen 
revealed tenderness in the right lower quadrant, suprapubic 
area.  An ultrasound of the pelvis revealed a myomatous 
uterus; the ovaries were not visualized, but there was no 
evidence of any adnexal mass or free fluid.  The pertinent 
diagnosis was dypareunia.  The examiner stated that the right 
lower quadrant abdominal and suprapubic pain is less likely 
as not caused by or a result of a disease or injury in 
service.  

An examination was also conducted for evaluation of skin 
diseases.  At that time, the Veteran reiterated her account 
that her entire battalion had developed a measles-like rash 
on their bodies in 1979; the rash was treated with topical 
creams, but they were not effective on her rash.  She was 
also given topical ointments, and the rash subsided after six 
weeks.  The Veteran indicated that the rash would reappear 
after doing road marches or exercise.  She noted that she had 
suffered with a skin condition for the past 29 years, and had 
constant itching of her skin.  The examiner noted that the 
Veteran had no current lesions on her skin, and had been in 
the dermatology clinic on June 10, 2009, where she was 
diagnosed with xerosis and given topical lotions for the 
condition.  When seen on June 10, 2009, the Veteran again had 
indicated that her rash started in Korea, when the entire 
battalion had a rash. Clinical evaluation revealed dry skin 
on the arms and legs, with no discrete lesions.  The 
diagnosis was xerosis.  The examiner opined that the present 
skin disorder was not caused by, and is not a result of, a 
disease or injury in service. 

III.  Legal analysis

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C.A. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a Veteran must show:  
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 
557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

The Veteran can attest to factual matters of which she has 
first-hand knowledge, such as experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Lay evidence can also be 
competent and sufficient to establish a diagnosis of a 
condition when (1) the lay person is competent to identify 
the medical condition (noting that sometimes the lay person 
will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes 
not, for example, a form of cancer), (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, 
the Board is within its province to weigh that testimony and 
to make a credibility determination as to whether the 
evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

A.  Gynecological disorder

After careful review of the above evidence, the Board finds 
that the preponderance of the evidence is against service 
connection for a gynecological disorder.  In this regard, her 
STRs do not reflect the presence of a chronic gynecological 
disability during active duty.  In fact, the Veteran has not 
submitted or identified any evidence demonstrating a 
gynecological disorder in service or for many years 
thereafter.  The first clinical evidence of a gynecological 
disorder was documented in November 2002, when she was 
treated for lower abdominal/pelvic pain.  In view of the 
lengthy period after separation from service without evidence 
of findings or diagnosis, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  Thus, in light of the lack of any relevant 
history reported between 1980 and 2002, service connection is 
not warranted under 38 C.F.R. § 3.303(b).  

Moreover, the grant of service connection requires competent 
evidence to establish a diagnosis and, as in this case, to 
relate the diagnosis to the Veteran's service.  While the 
record demonstrates a current diagnosis of right lower 
quadrant abdominal and suprapubic pain, it does not contain 
competent and probative evidence which relates this claimed 
disability to service.  It is noteworthy that, following a VA 
examination in May 2009, the VA examiner opined that the 
right lower quadrant abdominal and suprapubic pain is less 
likely as not caused by or a result of a disease or injury in 
service.  Subsequently, the VA examiner added that the right 
lower quadrant pain is not related to fibroids shown on 
ultrasound in May 2009.  In essence, there is no probative 
evidence of record which otherwise relates a gynecological 
disorder to active service.  

We recognize that lay statements may be competent to support 
a claim as to lay-observable events or lay-observable 
disability or symptoms, however, the determination as to 
causation and nexus in this case requires sophisticated, 
professional opinion evidence and, as noted above, there is 
no such medical opinion of record.  See Jandreau v. 
Nicholson, supra; Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  

Based upon review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for a gynecological 
disorder.  There is no probative, competent medical evidence 
that the Veteran currently has a gynecological which has been 
linked to service.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not for application.  See Gilbert v. 
Derwinski, supra.  Accordingly, the claim for service 
connection for a gynecological disorder must be denied.  

B.  Skin disorder

After careful review of the above evidence, the Board finds 
that the preponderance of the evidence is against service 
connection for a skin disorder.  In this regard, the Board 
notes that the STRs are completely silent for any complaints 
of or treatment for any chronic skin disorder.  Moreover, at 
the time of her separation examination in February 1980, 
clinical evaluation of the skin was normal.  The earliest 
post-service document showing treatment for a skin condition 
is August 2004, more than 20 years after separation.  In 
addition, while the Veteran has a current diagnosis of 
xerosis, there is no competent evidence indicating that there 
is a relationship between the Veteran's current skin 
condition and active service.  In fact, following a 
examination in May 2009, the examiner opined that the present 
skin disorder was not caused by, and is not otherwise a 
result of, a disease or injury in service.  

The Veteran clearly relates her post-service skin disorder to 
military service.  The Board does not doubt that the Veteran 
sincerely believes her skin disorder may be related to her 
period of active duty; however, there is no indication that 
she has the requisite knowledge of medical principles which 
would permit her to render an opinion regarding matters 
involving medical diagnosis or medical etiology.  Although 
lay statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms; 
the determination as to causation and nexus in this case 
requires sophisticated, professional opinion evidence and, as 
noted above, there is no such medical opinion in her favor.  
See Jandreau v. Nicholson; Buchanan v. Nicholson, both supra.  

Therefore, the Board finds that the Veteran's skin disorder 
has not been attributed by competent evidence to her active 
military service.  For these reasons and bases, the Board 
finds that the preponderance of the evidence is against her 
claim, so the benefit-of-the-doubt rule does not apply, and 
her claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  See Gilbert, supra.  


ORDER

Service connection for a gynecological disability is denied.  

Service connection for a skin disorder is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


